Citation Nr: 0121508	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  96-48 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for burn scars of the 
left arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from January 1955 to 
February 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) in September 1999 on appeal from rating 
actions of the Buffalo, New York, Regional Office of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claims of entitlement to service connection for a left thumb 
disability, a left shoulder disability, and burns scars of 
the left arm.  The case was certified to the Board by the 
Atlanta, Georgia, Regional Office (RO).  In a September 1999 
decision, the Board affirmed the denial of those claims.  A 
timely appeal of that Board decision was filed with the 
United States Court of Appeals for Veterans Claims (Court).  

This appeal has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).

In December 2000, the Court issued an Order that granted an 
Unopposed Motion for Remand and to Stay Proceedings, that 
vacated the Board's September 1999 decision, and remanded the 
matter to the Board for additional development and 
readjudication.  

When this matter was last before the Board, the veteran was 
represented by a service organization, Disabled American 
Veterans.  When the matter was before the Court, the veteran 
was represented by a private attorney.  In March 2001, 
however, the private attorney withdrew as counsel to the 
veteran.  Disabled American Veterans thus remained to 
represent the veteran in his claim for benefits.  That 
organization submitted additional argument to the Board in 
July 2001.  




REMAND

The basis of the Motion for Remand granted by the Court was 
the enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The prior 
denial of the veteran's claims was based on the finding that 
such claims were not well grounded.  Under VCAA, however, the 
concept of a well-grounded claim was statutorily eliminated.  
This law also redefines the obligations of VA with respect to 
notice and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a)(2), 114 
Stat. 2096, 2099-2100 (2000).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  
Second, in a September 1996 letter to the veteran, the RO 
informed the veteran that it would need evidence of recent 
treatment for the disabilities at issue, and evidence showing 
that the claimed disabilities had been treated since his 
discharge from service.  The RO indicated that it would 
request the evidence on behalf of the veteran, but that the 
veteran would have to identify the location of the evidence 
and provide permission to obtain it.  The RO indicated that 
the best types of evidence would be statements from doctors 
who had treated the veteran since discharge.  The veteran 
failed to respond to this request.  In its November 1996 
rating decision, and in the statement of the case and 
supplemental statement of the case promulgated thereafter, 
the RO noted that the evidence regarding the disabilities at 
issue failed to show the disability in question for which 
compensation could be established, and that it was necessary 
to provide evidence that demonstrated an actually disabling 
condition.  It was also noted that it was necessary to 
present evidence that such disabilities had a relationship to 
military service.  This information has sufficiently apprised 
the veteran of the evidence that could be submitted in 
support of his claim, and, as such, satisfies the 
requirements of 38 U.S.C.A. § 5103 (West Supp. 2001).  

Notwithstanding, additional evidentiary development of the 
record is in order.  The veteran's service medical records, 
service personnel records, and VA treatment records for 1996 
and 1997 have been requested and obtained by the RO.  The 
veteran's medical treatment records from the date of his 
separation from service until 1996, and his more recent 
treatment records (dated after 1997) have not.  On remand, 
the veteran should be asked to provide the names and 
addresses, approximate dates of treatment or consultation, 
and appropriate releases for any VA or private care providers 
who have examined or treated him for any of the disorders at 
issue since his separation from service until present.  If 
any such treatment is adequately identified and appropriate 
releases provided, the RO should attempt to obtain those 
records.  38 U.S.C.A. § 5103A(b) (West Supp. 2001).  

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001).

Finally, after all his treatment records have been obtained, 
the veteran should be afforded a VA examination to determine 
whether he currently has a left thumb disability, a left 
shoulder disability, and burns scars of the left arm, or any 
residual thereof, and if so, its date of onset and etiology.  
If a current diagnosis of any of those disorders is made, the 
examiner should be asked to express an opinion as to whether 
it is at least as likely as not that any such disorder can be 
attributed to service.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
is to be provided by the claimant and 
what part the Secretary will attempt to 
obtain on his behalf.  38 U.S.C.A. 
§ 5103(a).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for a left thumb disability, 
a left shoulder disability, or burn 
scars of the left arm, or any 
residual thereof, since his 
separation from service to the 
present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any disability in issue and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran appropriate 
VA examination(s) to obtain medical opinions 
as to whether the veteran currently has a 
left thumb disability, a left shoulder 
disability, and burn scars of the left arm, 
or any residual thereof, and if so, whether 
it is at least as likely as not that any such 
disorder had its onset during active service 
or is attributable to any in-service disease 
or injury. 

The medical rationale for each opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  The 
claims folder and a copy of this remand are 
to be made available to the examiner(s) prior 
to the examination(s), and the examiner is 
asked to indicate that he or she has reviewed 
the claims folder, including the service 
medical records.  All tests deemed necessary 
by the examiner(s) are to be performed.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the VCAA has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  The claim of 
entitlement to service connection should 
be re-adjudicated on a de novo basis, with 
consideration of all of the evidence, both 
old and new.  

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


